Citation Nr: 0631772	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  03-34 828A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in 
Providence, Rhode Island


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left foot disorder due to VA care.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



INTRODUCTION

The veteran had active service from September 1967 to 
September 1971.

This matter initially came before the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island and Togus, Maine.  Jurisdiction over this case 
was transferred to the VARO in Providence, Rhode Island, and 
that office forwarded the appeal to the Board.  In a May 
2006 decision, the Board decided other claims that had been 
denied by the RO, but remanded the §1151 listed on the title 
page of this decision.

The Board notes that the veteran has raised a separate claim 
for entitlement to compensation under 38 U.S.C.A. § 1151 for 
a hernia claimed as due to VA care.  While this issue has 
been certified to the Board, as noted by the veteran's 
representative in the September 2006 Appellant's Brief, the 
documents concerning this issue are not in the claims file 
(p. 2).  The separate, hernia-related §1151 claim is 
therefore referred to the RO to assemble the relevant 
documents, return them to the permanent claims folder, 
complete any needed adjudication, and return the complete 
claims folder to the Board after taking any other action the 
RO deems necessary for perfection of the appeal.


FINDING OF FACT

Evidence now on file reveals that prior to the Board's May 
2006 remand, the claim for entitlement to compensation under 
38 U.S.C.A. § 1151 for a left foot disorder due to VA care 
had been granted in a July 2004 rating decision.


CONCLUSION OF LAW

There are no longer any factual or legal issues to be 
resolved by the Board pertaining to the claim for 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left foot disorder due to VA care because the relief sought 
on appeal, the initial award of entitlement pursuant to 
§1151, has been granted in the veteran's favor.  The claim 
is therefore moot and the Board does not have jurisdiction 
over it.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002); 38 
C.F.R. § 20.101 (2006); 38 C.F.R. § 20.101(d) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The claim for entitlement to compensation under 38 U.S.C.A. 
§ 1151 for a left foot disorder (specifically, paresthesia, 
numbness, toes of the left foot) due to VA care was granted 
in a July 2004 rating decision.  When the Board remanded 
this claim in May 2006 for issuance of a statement of the 
case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 
(1999), the July 2004 rating decision either was not in the 
claims folder or the Board overlooked it.  In either case, 
because the claim on appeal has already been granted, there 
are no longer any factual or legal issues to be resolved 
regarding this claim.  There is therefore no longer a 
question or controversy remaining, the claim is moot, and 
the Board does not have jurisdiction over it.  See 38 C.F.R. 
§ 20.101(d) (2006) ("The Board may address questions 
pertaining to its jurisdictional authority to review a 
particular case").  The Board need not give notice of this 
jurisdictional defect pursuant to 38 C.F.R. § 20.101(d) 
(2006) because the relief sought on appeal, the initial 
award of entitlement pursuant to §1151, has been granted in 
the veteran's favor.

Accordingly, the claim for entitlement to compensation under 
38 U.S.C.A. § 1151 for a left foot disorder due to VA care 
must be dismissed.  See 38 U.S.C.A. § 7105(d)(5) (West 2002) 
(The Board "may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed").  See also 38 U.S.C.A. § 7104(a) (West 2002) 
(Decisions of the Board must be based on the entire record 
in the proceeding and on consideration of all evidence and 
material of record and applicable laws and regulations).



ORDER

The claim for compensation under 38 U.S.C.A. § 1151 for a 
left foot disorder due to VA care is dismissed.


		
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


